Name: 2011/321/EU: Commission Implementing Decision of 27Ã May 2011 establishing, pursuant to Directive 2006/7/EC of the European Parliament and of the Council, a symbol for information to the public on bathing water classification and any bathing prohibition or advice against bathing
 Type: Decision_IMPL
 Subject Matter: environmental policy;  transport policy;  natural environment
 Date Published: 2011-05-31

 31.5.2011 EN Official Journal of the European Union L 143/38 COMMISSION IMPLEMENTING DECISION of 27 May 2011 establishing, pursuant to Directive 2006/7/EC of the European Parliament and of the Council, a symbol for information to the public on bathing water classification and any bathing prohibition or advice against bathing (2011/321/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/7/EC of the European Parliament and of the Council of 15 February 2006 concerning the management of bathing water quality and repealing Directive 76/160/EEC (1), and in particular point (a) of Article 15(1) thereof, Whereas: (1) Article 12(1)(a) of Directive 2006/7/EC provides for an obligation to inform the public on the current bathing water classification and any bathing prohibition or advice against bathing by means of a clear and simple sign or symbol. (2) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16(1) of Directive 2006/7/EC, HAS ADOPTED THIS DECISION: Article 1 For the purpose of actively disseminating and promptly making available the information on bathing water classification and on any bathing prohibition or advice against bathing referred to in Article 12(1)(a) of Directive 2006/7/EC, the following symbols are hereby established: 1. Symbols for informing on bathing prohibition or advice against bathing are set out in Part 1 of the Annex to this Decision. 2. Symbols for informing on bathing water classification are set out in Part 2 of the Annex to this Decision. Article 2 This Decision shall enter into force on the first day following its publication in the Official Journal of the European Union. Done at Brussels, 27 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 64, 4.3.2006, p. 37. ANNEX PART 1 Symbols for informing on bathing prohibition or advice against bathing PART 2 Symbols for informing on bathing water classification